DecisionPoint Systems Reports Second Quarter and Six-Month Results Revenue Increases to $16.5 million vs $14.7 million; SG&A Cost Structure Decreases by 23% IRVINE, CA (August 8, 2014) … DecisionPoint™ Systems, Inc. (OTCQB: DPSI), a leading provider and integrator of Enterprise Mobility, Wireless Applications and RFID solutions, today reported financial results for the second quarter and six months ended June 30, 2014. Financial Highlights of Q2 and the first half of 2014: ● Revenue of $16.5 million increased 12.2% over the $14.7 million reported for Q2 of 2013 ● Gross margin in Q2 of 2014 decreased to 22.9% compared to 24.2% in Q2 of 2013 ● SG&A expense decreased 23% to $3.4 million from the $4.5 million reported for Q2 of 2013 ● Adjusted EBITDA of $0.9 million was $1.0 million higher than Q2 of 2013 ● Term debt continued to be paid down, and stood at $2.9 million at June 30, 2014 vs $3.4 million at December 31, 2013 ● Positive cash flow from operations for the six months showed an improvement of $0.9 million reaching $1.1 million compared to $0.2 million for the first six months of 2013 ● Cash on hand more than doubled to $1.4 million vs $641,000 at December 31, 2013 For the quarter ended June 30, 2014, revenue was $16.5 million, a climb of about 12.2% from the comparable quarter of 2013 when revenue was $14.7 million, and a $4.7 million, or 16.6% increase in revenue for the six months ended June 30, 2014 over the comparable six months of 2013.Gross profit for the quarter was $3.8 million, compared to $3.6 million for the same period ended June 30, 2013, an increase of 6.1%. Gross profit was $7.4 million for the six months ended June 30, 2014, compared to $6.4 million for the same period ended June 30, 2013, an increase of 15.1%. The Net Loss was $19,000 in the second quarter, better than the loss of $1.1 million in the second quarter of 2013.On an EPS basis, the loss per share was $0.03, compared to $0.15 loss per share in the second quarter of 2013. SG&A expense declined by $1.1 million to $3.4 million due primarily to restructuring and other cost savings, compared to $4.5 million in the second quarter of 2013, and the operating income was $0.4 million in this year’s second quarter vs a loss of $0.9 million in the second quarter of 2013, due primarily to improved margins and cost savings.Adjusted EBITDA (a non-GAAP measurement that management uses to measure progress) for the second quarter of 2014 was $899,000, a $1.0 million improvement from prior year. Larry Yelin, Chairman of the Board, commented, “The first half of 2014 has continued therelatively slow economic recovery, which seems to have been gaining some momentum recently.Companies seem more willing to invest capital expenditures in information technology and communications that help them raise productivity; that is a favorable trend for the type of cost-saving technology that we provide.By moving decisions closer to the customer or end-user, we try to help our customers offer speedier and more customer-aware service than they could when the majority of decisions reside solely at headquarters.Whether it is organizing inventory in a giant warehouse, high-end clothing in a posh retail store, or checking in a rental car at an airport – we help our customers make the experience easier and faster for everyone.When they increase productivity, each employee generates more ROI. 1 “Fortunately it seems that these trends will continue as the macro environment becomes more sturdy,” Yelin said. “With fewer people unemployed, new job creation picking up speed, housing values increasing, wages improving, and401(k) accounts gaining in value, the time is opportune for businesses tofocus on improving consumer sentiment, especially in the high-end retailers who form the backbone of our retail segment.” CFO Michael Roe said that the Company continued to pay down term debt, decreasing to $2.9 million, from $3.4 million at December 31, 2013.Overall debt, including the lines of credit increased by $224,000 from December 31, 2013 to June 30, 2014. Net cash provided by operations for the first six months of the current year was $1.1 million, compared to $200,000 for the like period of 2013. Interest expense for the six months of 2014 was $429,000, down from $483,000 for the first six months of 2013, due primarily to a reduction in the amount of principal owed.Cash on hand was at a recent high as of June 30, having reached $1.4 million, more than doubling the balance of $641,000 at December 31, 2013. Conference Call: The Company’s management team will host a conference call to discuss its results for second quarter ended June 30, 2014 today, at 10:00 am ET. Participants should dial into the call ten minutes before the scheduled time using the following numbers: 1-877-300-8521 (USA) or +1-412-317-6026 (international) to access the call. Audio Webcast: There will also be a simultaneous live webcast through the Company’s website, www.decisionpt.com and selecting the investor tab. Participants should register on the website approximately ten minutes prior to the start of the webcast. Replay: An audio replay of the conference call will be available for seven days and can be accessed by dialing 1-877-870-5176 (USA) or +1-858-384-5517 (international) and using passcode 10050555. For those unable to attend to the live webcast, it will be archived shortly following the event for 30 days in the Investors section of the Company's website. About DecisionPoint™ Systems, Inc. DecisionPoint Systems, Inc. delivers improved productivity and operational advantages to its clients by helping them move their business decision points closer to their customers.They do this by making enterprise software applications accessible to the front-line worker anytime, anywhere.DecisionPoint utilizes all the latest wireless, mobility, and RFID technologies. For more information about DecisionPoint Systems, Inc., visit www.decisionpt.com. Forward-Looking Statements Under The Private Securities Litigation Reform Act of 1995: Except for historical information contained herein, the statements in this news release are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Act of 1995. Forward-looking statements involve known and unknown risks and uncertainties, which may cause a company's actual results, performance and achievement in the future to differ materially from forecasted results, performance, and achievement. These risks and uncertainties are described in the Company's periodic filings with the Securities and Exchange Commission. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof, or to reflect the occurrence of unanticipated events or changes in the Company's plans or expectation. 2 Contacts: DecisionPoint Systems, Inc. Michael Roe Chief Financial Officer (949) 465-0065 Allen & Caron, Inc. Rudy Barrio (investors) r.barrio@allencaron.com (212) 691-8087 Len Hall (media) len@allencaron.com (949) 474-4300 –FINANCIAL TABLES FOLLOW– 3 DECISIONPOINT SYSTEMS, INC. Unaudited Condensed Consolidated Balance Sheets (In thousands, except share and per share data) June 30, December 31, ASSETS Current assets Cash $ $ Accounts receivable, net Due from related party - Inventory, net Deferred costs Deferred tax assets 49 49 Prepaid expenses and other current assets 52 Total current assets Property and equipment, net Other assets, net Deferred costs, net of current portion Goodwill Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Lines of credit Current portion of debt Due to related parties 77 Accrued earn out consideration Warrant liability Unearned revenue Total current liabilities Long term liabilities Unearned revenue, net of current portion Debt, net of current portion and discount Accrued earn out consideration, net of current portion 94 Deferred tax liabilities Other long term liabilities 72 77 Total liabilities Commitments and contingencies and subsequent event - - STOCKHOLDERS' DEFECIT Cumulative Convertible Preferred stock, $0.001 par value, 10,000,000 shares authorized, 1,547,845 and 1,514,155 shares issued and outstanding, including cumulative and imputed preferred dividends of $2,122 and $1,956, and with a liquidation preference of $13,584 and $13,232 at June 30, 2014 and December 31, 2013, respectively Common stock, $0.001 par value, 100,000,000 shares authorized, 12,883,446 issued and 12,729,563 outstanding as of June 30, 2014, and as of December 31, 2013 13 13 Additional paid-in capital Treasury stock, 153,883 shares of common stock ) ) Accumulated deficit ) ) Unearned ESOP shares ) ) Accumulated other comprehensive income ) (1 ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ 4 DECISIONPOINT SYSTEMS, INC. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss (In thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expense Operating income (loss) ) ) Other expense: Interest expense Fair market value adjustment of warrant liabilities 84 - ) - Other income, net ) (8 ) ) ) Total other expense Net income (loss) before income taxes 81 ) ) ) Provision (benefit) for income taxes ) ) Net loss ) Cumulative and imputed dividends on Series A and B preferred stock ) Cash and imputed dividends on Series D and E preferred stock ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - Basic and diluted Comprehensive loss $ ) $ ) $ ) $ ) 5 DECISIONPOINT SYSTEMS, INC. Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Six Months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and note discount 79 Employee and Director stock-based compensation 50 9 Change in fair value of warrants ) - ESOP compensation expense 26 69 Allowance for doubtful accounts ) 42 Loss on disposal of property and equipment - 4 Deferred taxes. net (9 ) - Changes in operating assets and liabilities: Accounts receivable Due from related party - Inventory, net ) Deferred costs ) 71 Prepaid expenses and other current assets ) Other assets, net 10 4 Accounts payable ) ) Accrued expenses and other current liabilities ) ) Due to related parties 37 - Unearned revenue ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities (Repayments) borrowings from lines of credit, net ) Proceeds from issuance of term debt - Repayment of debt ) ) Paid financing costs ) ) Dividends paid ) ) Payments for contingent aquisition liability ) - Net cash used in by financing activities ) ) Effect on cash of foreign currency translation ) 8 Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid 31 33 Supplemental disclosure of non-cash financing activities: Accrued and imputed dividends on preferred stock $ $ 6 Non-GAAP Financial Measures: To supplement the Company’s consolidated financial statements presented on a GAAP basis, the Company has provided non-GAAP financial information, namely earnings before interest, taxes, depreciation and amortization (EBITDA).The Company’s management believes this non-GAAP measure provides investors with a better understanding of how the results relate to the Company’s historical performance.The additional adjusted information is not meant to be considered in isolation or as a substitute for GAAP financials.Management believes that these adjusted measures reflect the essential operating activities of the Company.A reconciliation of non-GAAP financial measures appears below: Three months ended June 30, Six months ended June 30, EBITDA Calculation: Net loss $ ) $ ) $ ) $ ) Depreciation and amortization Interest expense Income tax provision (benefit) ) ) EBITDA $ $ ) $ $ ) Adjusted EBITDA Calculation: EBITDA $ $ ) $ $ ) Stock compensation 40 4 50 9 ESOP compensation 12 34 26 69 Deferred taxes - - (9 ) - Fair market value adj. of warrant liability 84 - ) - Restructuring costs - - - Capital raising costs - - Adjusted EBITDA $ $ ) $ $ ) 7
